On Return to Remand

McMILLAN, Judge.
This cause was remanded to the trial court with instructions to make specific findings of fact relating to each material issue of fact presented in the appellant’s Rule 32, Ala. R.Crim.P., petition.
The trial court, having complied with those instructions, has issued the following findings:
“(1) This Court tried the ease and heard the testimony. The specific location of the sale of the controlled substance was at the intersection of N. Appletree and Wilson Street, directly across the street from Wilson Street School.
“(2) The Court finds that Petitioner’s attorney did not object as to the chain of custody of the cocaine. However, the chain of custody was established and there were no grounds for Petitioner’s attorney to object. Petitioner’s attorney further denies that Petitioner told him that the substance was not in fact cocaine and Petitioner failed to testify in Court that the substance was not in fact cocaine and testified contrary to the advice of his attorney. Petitioner’s attorney further testified that Petitioner failed to give him the name of any alibi witnesses.
“(3) The Court further finds that there were not grounds for Petitioner’s attorney *100to make a Batson objection. As to the failure to file an Ex ‘parte Jackson motion, the Court finds that all Petitioner’s allegations have been reviewed by the appellate court and this Court and that there was sufficient evidence to sustain the verdict of guilty.”
Based on the aforementioned order, the judgment of the trial court is affirmed.
AFFIRMED.
All judges concur.